 Case 19-40658          Doc 112     Filed 04/02/20 Entered 04/02/20 11:29:15           Desc Main
                                     Document     Page 1 of 11


                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA


 In re:                                                BKY 19-40658
                                                       Chapter 7
 Scheherazade, Inc.

                       Debtor.


               NOTICE OF HEARING AND MOTION OBJECTING TO CLAIM OF
                                 TERESA FLEMING

TO:       The claimant and other entities specified in Local Rules 9013-3(a) and 3007-1:

          1.      Nauni Manty, the chapter 7 trustee of the bankruptcy estate of the debtor, moves

the court for the relief requested below and gives notice of hearing.

          2.      The court will hold a hearing on this motion on Wednesday, May 6, 2020, at 9:30

a.m., before the Honorable Kathleen H. Sanberg, in Courtroom No. 8 West, at the United States

Courthouse, at 300 South Fourth Street, in Minneapolis, Minnesota 55415.

          3.      Any response to this motion must be filed and served not later than Friday, May

1, 2020, which is five days before the time set for the hearing (including Saturdays, Sundays and

holidays). UNLESS A RESPONSE OPPOSING THE MOTION IS TIMELY FILED, THE

COURT MAY GRANT THE MOTION WITHOUT A HEARING.

          4.      This court has jurisdiction over this motion pursuant to 28 U.S.C. §§ 157 and 1334,

Fed. R. Bankr. P. 5005 and Local Rule 1070-1. The petition commencing this chapter 7 case was

filed on March 10, 2019. This proceeding is a core proceeding. This case is now pending before

this court.

          5.      This motion arises under 11 U.S.C. §§ 502, Fed. R. Bankr. P. 3007, 9013 and 9014

and Local Rules 3007-1, 9006-1, 9013-1 and 9013-3.




                                                   1
 Case 19-40658       Doc 112     Filed 04/02/20 Entered 04/02/20 11:29:15             Desc Main
                                  Document     Page 2 of 11


       6.      Teresa Fleming filed an unsecured claim of $1,000. See Claim No. 27. A copy of

the claim is attached as Exhibit A. The claim arises out of the sale of the consignment jewelry

sold by the debtor, pre-petition. The jewelry was sold pursuant to a Consignment Merchandise

agreement between the debtor and Ms. Fleming, which is attached to the claim. Pursuant to the

agreement, Ms. Fleming is entitled to $600 of the proceeds from the sale of the consigned jewelry.

The trustee objects to the claim because it seeks the gross sale value of the sale proceeds rather

than the net owed to Ms. Fleming.

       7.      The trustee requests that Claim No. 27 be reduced to $600, the net value of the

proceeds due to Ms. Fleming under the consignment agreement.

       WHEREFORE, the trustee requests that the objection to the claim of Teresa Fleming be

sustained and the claim be reduced to $600.

                                                    MANTY & ASSOCIATES, P.A.

 Dated: April 2, 2020                               /e/ Mary F. Sieling
                                                    Nauni Manty (#230352)
                                                    Mary F. Sieling (#389893)
                                                    401 Second Avenue North, Suite 400
                                                    Minneapolis, MN 55401
                                                    Phone: (612) 465-0990
                                                    Email: mary@mantylaw.com

                                                    Attorneys for the Chapter 7 Trustee




                                                2
            Case19-40658
           Case  19-40658 Doc
                           Claim 27-1Filed
                               112       Filed 03/27/19Entered
                                           04/02/20       Desc04/02/20
                                                               Main Document
                                                                       11:29:15 Page
                                                                                 Desc1 Main
                                                                                       of 3
                                      Document      Page 3 of 11
 Fill in this information to identify the case:
                                                                                                                                 FILED
 Debtor 1 Scheherazade, Inc.                                                                                              U.S. Bankruptcy Court
                                                                                                                           District of Minnesota
 Debtor 2
 (Spouse, if filing)                                                                                                             3/27/2019
 United States Bankruptcy Court           District of Minnesota                                                            Lori Vosejpka, Clerk
 Case number: 19−40658


Official Form 410
Proof of Claim                                                                                                                                     04/16

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.


Part 1: Identify the Claim
1.Who is the current            Teresa Fleming
  creditor?
                                Name of the current creditor (the person or entity to be paid for this claim)

                                Other names the creditor used with the debtor


2.Has this claim been                    No
  acquired from                          Yes. From whom?
  someone else?
3.Where should notices            Where should notices to the creditor be sent?                  Where should payments to the creditor be sent? (if
  and payments to the                                                                            different)
  creditor be sent?               Teresa Fleming

  Federal Rule of                 Name                                                           Name
  Bankruptcy Procedure
  (FRBP) 2002(g)                  4035 West 65th Street
                                  #122
                                  Edina MN 55435


                                  Contact phone               9043338444                         Contact phone

                                  Contact email        trs.fleming@gmail.com                     Contact email

                                  Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4.Does this claim amend                  No
  one already filed?                     Yes. Claim number on court claims registry (if known)                       Filed on

                                                                                                                                 MM / DD / YYYY
5.Do you know if anyone                  No
  else has filed a proof                 Yes. Who made the earlier filing?
  of claim for this claim?
Official Form 410                                                      Proof of Claim                                                  page 1




                                                                         EXHIBIT A
        Case
         Case19-40658
              19-40658 Doc
                        Claim
                            112
                              27-1Filed
                                      Filed
                                        04/02/20
                                            03/27/19Entered
                                                       Desc04/02/20
                                                            Main Document
                                                                    11:29:15 Page
                                                                              Desc2 Main
                                                                                    of 3
Part 2: Give Information About the Claim asDocument         PageWas
                                            of the Date the Case 4 of  11
                                                                    Filed
6.Do you have any                  No
  number you use to                Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:
  identify the debtor?


7.How much is the             $       1000.00                       Does this amount include interest or other charges?
  claim?                                                              No
                                                                      Yes. Attach statement itemizing interest, fees, expenses, or
                                                                      other charges required by Bankruptcy Rule 3001(c)(2)(A).
8.What is the basis of        Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful
  the claim?                  death, or credit card. Attach redacted copies of any documents supporting the claim required by
                              Bankruptcy Rule 3001(c).
                              Limit disclosing information that is entitled to privacy, such as healthcare information.
                              would like item returned that I left to be consigned with a business that filed
                              bankruptcy


9. Is all or part of the          No
   claim secured?                 Yes. The claim is secured by a lien on property.
                                   Nature of property:
                                       Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage
                                                      Proof of Claim Attachment (Official Form 410−A) with this Proof of Claim.
                                       Motor vehicle
                                       Other. Describe:


                                    Basis for perfection:

                                    Attach redacted copies of documents, if any, that show evidence of perfection of a security
                                    interest (for example, a mortgage, lien, certificate of title, financing statement, or other
                                    document that shows the lien has been filed or recorded.)

                                    Value of property:                        $

                                    Amount of the claim that is               $
                                    secured:
                                    Amount of the claim that is               $                                    (The sum of the secured and
                                    unsecured:                                                                     unsecured amounts should
                                                                                                                   match the amount in line 7.)


                                    Amount necessary to cure any default as of the                     $
                                    date of the petition:

                                    Annual Interest Rate (when case was filed)                                     %
                                          Fixed
                                          Variable
10.Is this claim based on           No
   a lease?                         Yes. Amount necessary to cure any default as of the date of the petition.$


11.Is this claim subject to        No
   a right of setoff?              Yes. Identify the property:




Official Form 410                                                Proof of Claim                                                page 2




                                                                   EXHIBIT A
           Case
            Case19-40658
                      19-40658 Doc  112
                                Claim 27-1Filed 04/02/20
                                              Filed 03/27/19Entered
                                                               Desc04/02/20 11:29:15 Page
                                                                     Main Document    Desc3 Main
                                                                                            of 3
    Is all or part of the claim
                                           Document      Page  5 of 11
12.                                       No
    entitled to priority under                                                                                                Amount entitled to priority
    11 U.S.C. § 507(a)?                   Yes. Check all that apply:
      A claim may be partly                 Domestic support obligations (including alimony and child support) $
      priority and partly                   under 11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
      nonpriority. For example,
      in some categories, the               Up to $2,850* of deposits toward purchase, lease, or rental of                    $
      law limits the amount                 property or services for personal, family, or household use. 11
      entitled to priority.                 U.S.C. § 507(a)(7).
                                            Wages, salaries, or commissions (up to $12,850*) earned within                    $
                                            180 days before the bankruptcy petition is filed or the debtor's
                                            business ends, whichever is earlier. 11 U.S.C. § 507(a)(4).
                                            Taxes or penalties owed to governmental units. 11 U.S.C. §                        $
                                            507(a)(8).
                                            Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). $

                                            Other. Specify subsection of 11 U.S.C. § 507(a)( ) that applies                   $

                                         * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date
                                         of adjustment.

Part 3: Sign Below
 The person completing           Check the appropriate box:
 this proof of claim must
 sign and date it. FRBP                  I am the creditor.
 9011(b).
                                         I am the creditor's attorney or authorized agent.
 If you file this claim
 electronically, FRBP                    I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 5005(a)(2) authorizes courts
 to establish local rules                I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 specifying what a signature     I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
 is.                             the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a            I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fraudulent claim could be       and correct.
 fined up to $500,000,
 imprisoned for up to 5          I declare under penalty of perjury that the foregoing is true and correct.
 years, or both.
 18 U.S.C. §§ 152, 157 and
 3571.                           Executed on date                3/27/2019

                                                                 MM / DD / YYYY


                                 /s/ Teresa T Fleming

                                 Signature

                                 Print the name of the person who is completing and signing this claim:
                                 Name                                      Teresa T Fleming

                                                                          First name       Middle name          Last name
                                 Title

                                 Company                                   1944

                                                                          Identify the corporate servicer as the company if the authorized agent is a
                                                                          servicer
                                 Address                                   4035 West 65th Street, Apt. 122

                                                                          Number Street
                                                                           Edina, MN 55435

                                                                          City State ZIP Code
                                 Contact phone             9043338444                           Email         trs.fleming@gmail.com


Official Form 410                                                      Proof of Claim                                                   page 3



                                                                        EXHIBIT A
Case
 Case19-40658
      19-40658 Claim
                Doc 112
                     27-1 Part
                          Filed204/02/20
                                  Filed 03/27/19
                                           EnteredDesc
                                                   04/02/20
                                                        Attachment
                                                            11:29:151 Desc
                                                                      Page Main
                                                                           1 of 2
                           Document      Page 6 of 11




                                     EXHIBIT A
Case
 Case19-40658
      19-40658 Claim
                Doc 112
                     27-1 Part
                          Filed204/02/20
                                  Filed 03/27/19
                                           EnteredDesc
                                                   04/02/20
                                                        Attachment
                                                            11:29:151 Desc
                                                                      Page Main
                                                                           2 of 2
                           Document      Page 7 of 11




                                     EXHIBIT A
 Case 19-40658       Doc 112     Filed 04/02/20 Entered 04/02/20 11:29:15           Desc Main
                                  Document     Page 8 of 11


                                       VERIFICATION

       I, Nauni Manty, the trustee and movant named in the foregoing notice of hearing and

motion, declare under penalty of perjury that the facts contained in the foregoing motion are true

and correct to the best of my knowledge, information and belief.



Dated: April 2, 2020
                                                    Nauni Manty, Trustee




                                                3
 Case 19-40658        Doc 112     Filed 04/02/20 Entered 04/02/20 11:29:15            Desc Main
                                   Document     Page 9 of 11


                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA


 In re:                                              BKY 19-40658
                                                     Chapter 7
 Scheherazade, Inc,

                      Debtor.


                           UNSWORN CERTIFICATE OF SERVICE

I declare under penalty of perjury that on April 2, 2020, I caused copies of the following documents
to be filed electronically with the Clerk of Court through ECF, and that ECF will send an e-notice
of the electronic filing to the ECF participants:

          Notice of Hearing and Motion Objecting to Claim of Teresa Fleming, Verification,
          Proposed Order and this Unsworn Certificate of Service,

I further declare that I caused copies of the foregoing documents to be mailed by first class mail,
postage prepaid, to the following non-ECF participants:


 Teresa Fleming
 4035 West 65th St, #122
 Edina, MN 55435


 Scheherazade, Inc.
 3181 W 69th St
 Edina, MN 55435

 Robert K Dakis
 Morrison Cohen, LLP
 909 Third Ave
 New York, NY 10022

 David J Kozlowski
 Morrison Cohen, LLP
 909 Third Ave
 New York, NY 10022




                                                 4
 Case 19-40658     Doc 112    Filed 04/02/20 Entered 04/02/20 11:29:15    Desc Main
                              Document      Page 10 of 11




 Joseph T Moldovan
 Morrison Cohen, LLP
 909 Third Ave
 New York, NY 10022

 Wells Fargo Vendor Financial Serv, LLC fka
 GE Gapital Information Tech Solutions
 c/o a Ricoh USA Program fdba Ikon Financ
 PO Box 13708
 Macon, GA 31208-3708



Dated: April 2, 2020                          /e/ Kevin Carnahan
                                              Kevin Carnahan, Legal Assistant
                                              Manty & Associates, P.A.
                                              401 Second Avenue North, Suite 400
                                              Minneapolis, Minnesota 55401
 Case 19-40658         Doc 112      Filed 04/02/20 Entered 04/02/20 11:29:15         Desc Main
                                    Document      Page 11 of 11


                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA


 In re:                                            BKY 19-40658
                                                   Chapter 7
 Scheherazade, Inc,

                      Debtor.


                                              ORDER

          This matter came on before this court on the motion of the chapter 7 trustee objecting to

the claim of Teresa Fleming, Claim No. 27. Based upon all of the files, records and proceedings

herein,

          IT IS ORDERED: that the trustee’s objection to the claim of Teresa Fleming is sustained

and the claim is reduced to $600.

Dated:

                                               _________________________________________
                                               Kathleen H. Sanberg
                                               United States Bankruptcy Judge
